Citation Nr: 0523924	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-15 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for surgical absence of 
the right testicle.

2.  Entitlement to service connection for pneumonia.

3.  Entitlement to service connection for osteoarthritis of 
the spine, knees, and hips.

4.  Entitlement to service connection for coronary artery 
disease.

5.  Entitlement to service connection for an acquired 
psychiatric disability.

6.  Entitlement to a higher initial evaluation for diabetes 
mellitus, currently assigned a 20 percent evaluation.

7.  Entitlement to a higher initial evaluation for tinnitus, 
currently assigned a 10 percent evaluation.

8.  Entitlement to a higher initial evaluation for peripheral 
neuropathy of the right lower extremity, currently assigned a 
10 percent evaluation.

9.  Entitlement to a higher initial evaluation for peripheral 
neuropathy of the left lower extremity, currently assigned a 
10 percent evaluation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1960 to October 
1963, from February 1965 to January 1968, and from November 
1969 to November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2002.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith (Ellis) v. Nicholson, 19 
Vet. App. 63 (2005), that reversed a decision of the Board of 
Veterans' Appeals (Board) which concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Smith and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Since the 
appeal of the initial 10 percent rating assigned for tinnitus 
is taken from a January 2000 rating decision, it is subject 
to the stay.  Once a final decision is reached on appeal in 
the Smith case, the adjudication of the stayed tinnitus issue 
will be resumed.  

Entitlement to a compensable evaluation for bilateral hearing 
loss was previously denied by the Board in a February 2003 
decision.  In the substantive appeal received in August 2003, 
the veteran also said he disagreed with the rating assigned 
for his hearing loss.  However, the February 2003 Board 
decision already addressed that issue, and, therefore, the 
statement must be considered as a new claim for a compensable 
rating for bilateral hearing loss.  This claim is referred to 
the RO for initial consideration.

For reasons expressed below, all other issues except service 
connection for surgical absence of the right testicle and 
pneumonia are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC. 


FINDINGS OF FACT

1.  An undescended right testicle was noted on entry into 
service in April 1960.  

2.  The veteran underwent an orchiectomy of an undescended 
right testicle in April 1960, which was ameliorative, and 
resulted only in an asymptomatic absent right testicle and 
scar, and did not result in any worsening of the condition.  

3.  Pneumonia treated in service in 1965 was acute and 
transitory and subsided without residuals prior to 
separation.


CONCLUSIONS OF LAW

1.  A pre-existing undescended right testicle was not 
aggravated by ameliorative surgery performed in service, and 
did not otherwise increase in severity in service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2004).

2.  Residuals of pneumonia were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
granted for surgical removal of his right testicle, because 
this surgery occurred during service.  He also claims service 
connection for pneumonia, on the basis that he had pneumonia 
in service.  Service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  This requires that the veteran have a current 
disability that is related to an injury or disease incurred 
in service.  See Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).   

Service medical records show that an undescended right 
testicle was noted on the veteran's entrance examination in 
April 1960.  Two weeks later, he underwent a right 
orchiectomy.  According to the hospitalization report, the 
veteran had had only one testicle since birth, and did not 
have any pain or other symptoms.  On examination, there was a 
movable mass at the internal abdominal ring on the right, and 
the right scrotum was empty.  The left testis and epididymis 
were normal.  The orchiectomy was uncomplicated, and he had 
an uncomplicated 15-day convalescence, after which he was 
returned to duty.  It was determined that the condition 
existed prior to service, and was not incurred in the line of 
duty.  A week later, he had multiple complaints, including 
leg cramps and upper abdominal aches, but, on examination, 
the wound was well-healed, and the abdomen was negative.  No 
further complaints were noted.  

On the separation examination in September 1963, it was 
reported that the veteran had an absent right testicle 
following orchidectomy for undescended testicle, WHNS (well-
healed, no sequelae).  Examinations in August 1967 and 
November 1969 noted a history of surgical removal of an 
undescended right testicle, with no complications or 
sequelae.  Likewise, subsequent to service, there is no 
evidence of any residual manifestations.  

An undescended right testicle was noted at entrance.  If a 
preexisting injury or disease undergoes an increase in 
disability during service, there is a presumption of 
aggravation, which can only be rebutted by clear and 
unmistakable evidence (obvious or manifest).  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  However, the usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, or absent or 
poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  

Although the right orchiectomy was performed during the 
veteran's first period of active duty, it was an ameliorative 
procedure for a preexisting condition.  Thus, service 
connection is not warranted for the usual effects of such a 
procedure, including postoperative scars, or absent organs, 
unless the condition was otherwise aggravated by service.  In 
other words, there must be evidence of an increase in 
severity of the undescended testicle, other than the mere 
fact of an absent testicle and post-operative scar.  

In this case, the veteran's condition was asymptomatic prior 
to service, and after his recovery from the surgery, has been 
asymptomatic since.  The evidence does not indicate, nor does 
the veteran contend, that he currently has any residual 
symptoms, due to the absent testicle or post-operative scar, 
or otherwise due to the surgery.  The only residuals of the 
undescended testicle are an absent right testicle and well-
healed scar, both of which are the usual effects of the 
orchiectomy, and completely asymptomatic.  Therefore, the 
evidence overwhelmingly establishes that the preexisting 
undescended testicle did not increase in severity in service.  
Since there is no evidence that the preexisting undescended 
right testicle worsened in service, the presumption of 
aggravation does not apply.  Similarly, because of the 
overwhelming evidence against the claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

During the veteran's second period of service, in April 1965, 
he was hospitalized for four days for treatment of pneumonia.  
He was discharged to duty, and no further pertinent 
complaints or abnormal findings were noted.  However, there 
is no evidence of any residuals of pneumonia after that 
episode, and the veteran testified at his hearing to the 
effect that he was unaware of any residuals.  In order for 
service connection, there must be not only a disease or 
injury in service, but also a current disability that is 
related to such injury or disease.  Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997).  The evidence does not 
indicate that any residuals persisted after the 1965 
hospitalization, or that there is a current disability that 
is related to the pneumonia shown in 1965.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for pneumonia, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C. 
§ 5107(b); see Ortiz, supra; Gilbert, supra.  

At some point during the development of this appeal, the 
issues of service connection for an absent right testicle and 
pneumonia became included with other disabilities for which 
the veteran is claiming service connection based on Agent 
Orange exposure in Vietnam.  However, both the undescended 
right testicle and the subsequent surgery occurred prior to 
the veteran's first tour of duty in Vietnam, and the veteran 
has not made any specific contentions regarding Agent Orange 
exposure and this condition.  Likewise, the pneumonia 
occurred prior to any Vietnam service, and, at his hearing, 
the veteran said that he was not claiming that this condition 
was due to Agent Orange.  Moreover, an undescended testicle 
and pneumonia are not diseases presumptively associated with 
Agent Orange exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  For these reasons, the Board will 
not further address these two issues in the context of Agent 
Orange exposure.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  The 
notice must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to obtain; (3) inform the claimant 
of the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  

In a letter dated in May 2001, prior to the rating action on 
appeal, the veteran was informed of the evidence necessary to 
substantiate his claims, and of his and VA's respective 
obligations in obtaining evidence, satisfying the first three 
notice elements.  Although not specifically requested to send 
any evidence in his possession that pertained to his appeal, 
the detailed information in the May 2001 letter, as well as 
in the rating decision and statement of the case, served to 
convey that information.  Hence, the Board finds that each of 
the four content requirements of a VCAA notice has been met.  
The Board further finds that any errors in timing or content 
were not prejudicial to the veteran, and constitute harmless 
error.  See 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

In addition, all potentially relevant, available evidence 
relating to his claim has been obtained.  Service medical 
records have been obtained, as well as post-service medical 
records.  There is no reasonable possibility that any further 
assistance, including a medical examination, would aid the 
veteran in substantiating his claim.  Evidence received 
directly at the Board which was not reviewed by the RO did 
not address these issues.  In view of the foregoing, the 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for surgical absence of the right testicle 
is denied.

Service connection for residuals of pneumonia is denied.


REMAND

With respect to the remaining issues, the Board finds that 
additional development is needed to comply with the notice 
and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

Subsequent to the June 2003 statement of the case, additional 
potentially relevant evidence was associated with the claims 
file, which must be reviewed by the RO prior to a Board 
decision, along with the evidence obtained as a result of 
this remand.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Although 
this evidence primarily related to psychiatric disorders, 
there were other isolated records as well.  The RO must 
ensure that all potentially relevant records of treatment 
after July 2001 are of record, particularly for the claim for 
a higher rating for diabetes mellitus.  

In addition, the veteran contends that his diabetes mellitus 
has worsened since his last examination in 2002, with 
symptoms including restriction of activities.  The veteran 
should be afforded a current examination, to facilitate an 
informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377 (1994).   

The veteran also contends that coronary artery disease 
developed as a result of diabetes mellitus.  A VA examination 
in June 2002 resulted in a conclusion that such a connection 
was unlikely, because the veteran was on a minimal dose of 
medication, the veteran said the highest blood sugar recorded 
had been 136, and the myocardial infarction had occurred in 
1994, while diabetes mellitus was not diagnosed until 2001, 
seven years later.  However, evidence on file, which may not 
have been associated with the claims folder until after that 
examination, shows that the veteran was diagnosed with 
diabetes mellitus at least by 1999.  Moreover, during his 
hospitalization for his first myocardial infarction in 
October 1995, blood glucose levels were obtained on at least 
14 occasions, and ranged from 133 to 277-all elevated.  
Thus, another opinion must be obtained, which takes into 
consideration this evidence.  

This examination should also include an opinion as to whether 
coronary artery disease was aggravated by service-connected 
diabetes mellitus.  See Allen v. Brown, 7 Vet. App. 439 
(1995) ("when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."). 

When service connection for diabetes mellitus was granted in 
August 2002, the disability was characterized as diabetes 
mellitus with peripheral neuropathy, and assigned a 20 
percent evaluation.  Subsequently, in a June 2003 rating 
decision, separate ratings for peripheral neuropathy were 
assigned, with a 10 percent rating assigned for peripheral 
neuropathy of each lower extremity.  In his substantive 
appeal on the certified issues, received in July 2003, he 
also appealed the ratings assigned for peripheral neuropathy.  
That statement constitutes a notice of disagreement with the 
10 percent ratings for peripheral neuropathy of the right and 
left lower extremities.  Therefore, the issues must be 
remanded to furnish the veteran a statement of the case, and 
to advise him that a timely substantive appeal (VA Form 9 or 
an equivalent writing) will be required for appellate review 
of the additional issues.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).  

Finally, in the July 2003 substantive appeal, the veteran 
also claimed entitlement to service connection for post-
traumatic stress disorder (PTSD).  This is a separate claim 
from the issue already on appeal of service connection for an 
acquired psychiatric disorder, claimed as anxiety, 
nervousness, and depression.  See Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996) (a claim based on the diagnosis of 
a new mental disorder raises a new claim).  However, VA 
medical records dated from 2002 to 2004, which show a 
diagnosis of PTSD, also note, on occasion, a diagnosis of 
PTSD with associated depression.  As a result, the claim for 
service connection for PTSD is inextricably intertwined with 
the certified issue, and must be decided in the first 
instance by the RO, before the Board reaches a final 
determination on the issue of service connection for an 
acquired psychiatric disorder, claimed as anxiety, 
nervousness, and depression.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).  If that 
claim is denied, he should be afforded an opportunity to 
appeal before the intertwined issue is returned to the Board.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  The veteran's records of treatment for 
diabetes mellitus, cardiovascular disease, 
and arthritis, dated from August 2001 to 
the present, should be obtained from the 
VA Central Arkansas Healthcare System in 
Little Rock, Arkansas, to include records 
of treatment at the Mountain Home 
Community-Based Outpatient Clinic, and 
records of all prescription medications 
dispensed by the VA.  

2.  When the above development has been 
accomplished and any available evidence 
has been obtained, the veteran should be 
scheduled for a VA examination to 
determine:

(a) The manifestations and severity of his 
diabetes mellitus.  The claims folder 
should be provided to and reviewed by the 
examiner.  All signs and symptoms 
necessary for rating the condition should 
be reported in detail, in particular, 
whether the condition requires insulin, 
restricted diet, and/or regulation of 
activities, and whether he has episodes of 
ketoacidosis or hypoglycemic reactions 
requiring medical treatment; 

(b) Whether coronary artery disease was 
caused, or aggravated, by the service-
connected diabetes mellitus.  The 
examiner's attention is drawn to the 
records of the veteran's VA 
hospitalizations in October 1995 for 
coronary artery disease, including the 
laboratory studies which show elevated 
blood glucose levels.  The examiner is 
requested to comment on the significance 
of these findings to the etiology of the 
subsequently diagnosed diabetes mellitus, 
as well as to any connection to coronary 
artery disease.  The ultimate conclusions 
should be expressed in terms of whether it 
is at least as likely as not, more likely 
than not, or less likely than not, that 
the specific relationship exists.  The 
rationale for all conclusions reached 
should be provided.  

3.  After complying with any notice and 
duty to assist requirements (see 
38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159), adjudicate the issue, 
raised in the substantive appeal dated in 
July 2003, of service connection for PTSD.  
After reaching a decision on this issue, 
notify the veteran and his representative 
of the decision, and appellate rights.  If 
the decision is adverse to the veteran, 
provide an opportunity for him to appeal 
that issue before the case is returned for 
appellate consideration of the issue of 
service connection for an acquired 
psychiatric disorder, claimed as anxiety, 
nervousness, and depression.  

4.  The RO should provide the veteran and 
his representative with a statement of the 
case on the issues of entitlement to 
higher initial ratings for peripheral 
neuropathy of the right and left lower 
extremities, each assigned a 10 percent 
rating.  He should also be informed that a 
timely substantive appeal (VA Form 9 or an 
equivalent writing) will be required for 
appellate review of this additional issue.  
If no appeal is filed, the issue should 
not be returned to the Board.

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, review the claims for a higher 
rating for diabetes mellitus, and service 
connection for coronary artery disease, 
arthritis, and a psychiatric disorder (and 
any other issues for which an appeal has 
been perfected).  If the determination is 
not a full grant of benefits sought, the 
veteran should be provided with a 
supplemental statement of the case, which 
includes a discussion of all evidence 
received since the June 2003 statement of 
the case.  After affording the veteran and 
his representative an opportunity to 
respond, the case should be returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


